67 F.3d 309
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Bonnie L. THOMAS, Plaintiff-Appellee,v.J.M. RATELLE, Warden;  Karin Phillips, Defendants-Appellants.
No. 94-56506.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 18, 1995.*Decided Sept. 27, 1995.

Before:  BROWNING, GOODWIN, and O'SCANNLAIN, Circuit Judges.


1
MEMORANDUM**


2
J.M. Ratelle, Warden of the R.J. Donovan Correctional Facility, and Karin Phillips, a correctional officer, appeal the district court's order denying in part their motion for summary judgment based on qualified immunity, in California state prisoner Bonnie L. Thomas' 42 U.S.C. Sec. 1983 action alleging excessive force, denial of access to the law library, and retaliation.  The district court denied summary judgment on the library and retaliation claims against both Ratelle and Phillips.  The district court also denied summary judgment on the excessive force claim against Phillips.


3
This court lacks jurisdiction because the district court denied summary judgment based on its determination that the pretrial record sets forth genuine issues of fact for trial.  See Johnson v. Jones, 115 S.Ct. 2151 (1995).


4
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3